Citation Nr: 0808882	
Decision Date: 03/17/08    Archive Date: 04/03/08

DOCKET NO.  06-37 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for cyclothymic disorder with dysthymia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1991 to April 
1992.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Des 
Moines, Iowa (RO) which granted service connection for 
cyclothymic disorder with dysthymia, and assigned a 50 
percent evaluation effective April 10, 2000.  

The veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge in September 2007; the 
hearing transcript has been associated with the claims file.  
  
Because the Board has granted an increased 70 percent 
evaluation for cyclothymic disorder with dysthymia, the issue 
of entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU) is reasonably raised and referred to the 
RO for further action.


FINDING OF FACT

The veteran's cyclothymic disorder with dysthymia has been 
shown result in occupational and social impairment with 
deficiencies in most areas, such as work, family relations, 
judgment, thinking, and mood, due to such symptoms as near 
continuous depression affecting the ability to function 
independently, appropriately, and effectively; impaired 
impulse control; difficulty in adapting to stressful 
circumstances; and inability to establish and maintain 
effective relationships.  





CONCLUSION OF LAW

The criteria for a 70 percent evaluation for cyclothymic 
disorder with dysthymia have been met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.1- 
4.14, 4.125-4.130, Diagnostic Code 9431 (2007)


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In April 2002 and February 2004 letters, VA informed the 
veteran of the evidence necessary to substantiate his claim, 
evidence VA would reasonably seek to obtain, and information 
and evidence for which the veteran was responsible.  VA also 
asked the veteran to provide any evidence that pertains to 
his claim.  

A March 2006 letter provided the veteran with notice of the 
type of evidence necessary to establish a disability rating 
and effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  This notice was not received prior to 
the initial rating decision.  Despite the inadequate timing 
of this notice, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In that regard, the April 
2002 and February 2004 letters addressed the veteran's 
original application for service connection.  In July 2005, 
the RO awarded service connection for cyclothymic disorder 
with dysthymia and assigned a 50 percent evaluation, 
effective April 10, 2000.  Therefore, the April 2002 and 
February 2004 letters served its purpose in providing VCAA 
notice and its application is no longer required because the 
original claim has been "substantiated."  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The veteran's service medical records, VA and private 
treatment records, VA examinations, and hearing transcripts 
have been associated with the claims file.  VA has provided 
the veteran with every opportunity to submit evidence and 
arguments in support of his claim, and to respond to VA 
notices.  The veteran and his representative have not made 
the Board aware of any additional evidence that needs to be 
obtained prior to appellate review.  The record is complete 
and the case is ready for review.

B. Background and Evidence

The veteran has had several VA examinations during the course 
of this appeal.  The veteran has also received private 
treatment at the Gannon Center for Mental Health, Mental 
Hillcrest Family Services, and Mercy Medical Center.  VA and 
private mental status examinations associated with the 
veteran's psychiatric treatment records show the veteran was 
alert, oriented, and appropriately groomed during his 
examinations.  His speech was regular, coherent, and goal 
directed.  He had no psychotic symptoms.  Cognition and 
memory were grossly intact.  VA and private treatment records 
show that the veteran has consistently reported having 
problems with mood liability, depression, anxiousness, 
irritability, anger, and interpersonal problems. 

The veteran maintained poor eye contact during an April 2001 
VA examination.  He had normal to decreased psychomotor 
activity.  His mood was neutral; affect was bunted.  Insight 
and judgment were fair.  The veteran was assessed with 
intermittent explosive disorder and cluster B personality 
traits.  The examiner stated that he did not believe the 
veteran met the criteria for bipolar disorder. 

During a December 2002 VA examination, the veteran complained 
of behavioral disturbances and outbursts.  The veteran was 
last employed in 1993 at Burger King.  During a mental status 
examination, his mood was down and his affect was restricted.  
The veteran had intermittent suicidal ideation and 
acknowledged possible auditory hallucinations.  Thought 
processes were circumstantial at times, but otherwise 
logical.  Insight and judgment appeared to be fair.  The 
veteran had a GAF of 55. 

An October 2004 VA examiner noted that the veteran's eye 
contact was terrible.  The veteran appeared to be a little 
bit paranoid.  He was anxious.  He had no suicidal thoughts 
but admitted to a recent history of suicidal thoughts.  
Insight and judgment were impaired.  He had a history of 
impulsive actions based on his labile emotions.  The veteran 
was assessed with alcohol dependence in sustained full 
remission, cyclothymia with severe impulsivity, dysthymia, 
personality disorder, not otherwise specified, with cluster B 
traits.  He had a GAF score of 45.   

A July 2005 VA examiner found that 50 percent of the 
veteran's disability was related to cyclothymic disorder and 
dysthymia, and the other 50 percent was related to his 
previous alcohol abuse and antisocial personality disorder.  
The veteran had inadequate coping strategies that impacted 
his ability to establish long-term relationships and deal 
with stress on a regular ongoing basis.  He had a GAF score 
of 50.  The VA examiner stated that the veteran continued to 
suffer from the inability to establish relationships outside 
of his home environment.  He continued to struggle with 
irritability, and this was a combination of both his 
cyclothymic disorder and his inadequate coping strategies.  
He continued to maintain sobriety but had not improved his 
daily functioning enough to maintain steady employment.  

A June 2006 VA examination noted multiple psychiatric 
diagnoses.  The veteran reported abnormal interactions with 
others.  He became angry very easily and was paranoid that 
people had negative feelings or motives against him.  He did 
very poorly under stress.  The veteran did not appear to have 
sustained periods of a distinct mood, but instead, had a very 
volatile and rapidly changing mood.  The examiner stated that 
neither the veteran, nor his wife could provide a convincing 
history for a manic or hypomanic episode.  His mood most of 
the time was irritable.  The veteran had a history of self-
harm behaviors such as wrist cutting, as well as an overdose 
years ago.  The veteran and his wife had some marital 
difficulties.  A mental status examination shows that the 
veteran was somewhat guarded during the interview and his 
mood was mildly irritable.  Judgment was fair.  Insight was 
limited.  The veteran was diagnosed with dysthymia and 
borderline personality disorder.   He had a GAF of 55.  

The VA examiner stated that the veteran did not appear to be 
unemployable.  He stated that the veteran's personality 
disorder and mood disorder clearly presented challenges for 
employment, but in the appropriate work environment, he 
should be able to sustain a job.  The examiner stated that 
the personality disorder caused greater impairment than his 
dysthymia.  Limitations for work caused by his disorders 
included difficulties with appropriate interpersonal 
relationships, consistent performance, consistent attendance, 
and difficulties dealing with day to day problems encountered 
in the average work place.  The examiner stated, given what 
is known about personality disorders, that the veteran's 
mental health problems were unlikely to be solely causally 
related to service, but likely had significant contributions 
from pre-existing disposition.  

Private treatment records from the Gannon Center for Mental 
Health dated in 2000 reflect GAF scores ranging from 45 to 
52.  From 2000 to 2004, the veteran continued to be seen by 
Dr. C.M.B. at the Gannon Center for Mental Health for bipolar 
I disorder with psychotic features, PTSD and antisocial 
personality disorder traits.  Treatment reports reflect 
symptoms of anger and irritability, depression, and anxiety.  
The veteran was unemployed.  During the veteran's initial 
September 2000 mental health consultation, he was anxious and 
paranoid during the interview.  He had poor eye contact and 
reported having some auditory hallucinations.  The veteran 
had a GAF score of 45 to 50.  Mental status examinations 
completed later in 2000 and 2001 reflect GAF scores of 55.  
In a May 2003 letter, Dr. C.M.B. stated that the veteran was 
managed as a case of Bipolar I disorder with psychotic 
features.  The veteran also had some paranoid personality 
traits as well as PTSD.  An April 2003 letter from Dr. C.M.B. 
stated that the veteran was initially diagnosed with 
cyclothymia, but he saw more of the bipolar I disorder 
symptoms at that time. 

VA treatment records dated from May 2004 to July 2006 show 
that the veteran was followed at VA for dysthymia, alcohol 
abuse in partial remission, polysubstance abuse in full 
remission by report, a history of intermittent explosive 
disorder, and cluster B personality traits.  VA treatment 
records dated in 2004 reflect a GAF score of 65.  In May 
2004, the veteran was noted to have moderate to marked 
depression.  He presented with an anxious irritable mood with 
restricted affect.  The veteran endorsed symptoms of mild 
paranoia, isolation, and anxiousness.  He admitted to passive 
suicidal ideation in the past.  The veteran was diagnosed as 
bipolar.  In October 2004, the veteran had a primary 
diagnosis of borderline personality disorder.  His symptoms 
included irritability, suicidal thoughts, homicidal thoughts, 
paranoia, self harm behavior, conflict with extended family 
and finances, and self isolation.  The veteran presented with 
depression, manic symptoms, and irritability in July 2005.  
VA treatment records show that the veteran was having marital 
problems in October 2005.  Mental status examinations 
completed in 2005 and 2006 noted that the veteran had poor 
insight into his illness.  VA treatment records dated in 2005 
and 2006 reflect a GAF score of 50.  

Hillcrest Family Services mental health records dated from 
March 2006 to December 2006 reflect GAF scores ranging from 
48 to 55.  In December 2006, the veteran had diagnoses of 
cyclothymic disorder and intermittent explosive disorder to 
rule out bipolar I disorder, and personally disorder, not 
otherwise specified, with borderline personality traits and 
obsessive compulsive disorder traits.  He was separated from 
his wife and his children were put in foster care in 
September 2006.
Hillcrest Family Services mental health records dated from 
January 2007 to September 2007 reflect GAF scores ranging 
from 50 to 54.  The veteran continued to have symptoms of 
anxiety and depression.  He continued to have problems in his 
relationship with his wife.  

Mercy Medical Center records dated from November 2005 show 
that the veteran was presented to the emergency room after 
commitment papers were signed by his wife and his brother.  
The veteran stated that his wife was the one that needed to 
be admitted and that she abused their children emotionally 
and physically.  The veteran's wife indicated that the 
veteran was becoming abusive toward her at home.  At the time 
of the examination, the veteran lived alone.  He had been 
separated from his wife for about two months and she had a no 
contact order against him.  He was unemployed.  His wife had 
temporary custody of their two children.  The veteran denied 
use of alcohol.  He denied use of illicit substances; however 
his toxin screen was positive for marijuana.  The veteran 
stated that he was around people that were smoking marijuana.  
The veteran was slightly fidgety and restless during a mental 
status examination.  His speech was rapid and pressured.  
There was flight of ideas.  The veteran's mood was depressed.  
His affect was cheerful and anxious at times.  The veteran 
did not have active homicidal or suicidal ideations.  He was 
vague about paranoid ideations.  His judgment and insight 
were limited; however, he understood the need for 
medications.  The veteran was assessed with bipolar disorder, 
mixed episode with mild psychotic features, to rule out 
marijuana abuse.  He was noted to have a history of 
borderline personality disorder.  He had a GAF score of 45.  
A discharge summary shows that the veteran had a commitment 
hearing, and at that time, it was decided that he met the 
criteria for outpatient evaluation.  On discharge, the 
veteran was stable.  

August 2007 Mercy Medical Center records show that the 
veteran was committed by his sister and father, stating that 
he had a history bipolar disorder and violent tendencies.  He 
had attempted suicide twice, per report.  He had been 
drinking, was involved in an assault, was arrested for public 
intoxication, and threatened to kill his family.  They 
reported that the veteran's children were a child in need of 
assistance (CINA) case, and the veteran took the children 
from a safe place with his mother, and put them somewhere 
else.  The veteran reported that he had not been taking his 
medication for the last three or four doses because his 
sister was not giving him the medication.  The physician 
stated that this was not true because his level of lithium 
was very low and was not related to just a day and a half of 
missed doses.  The veteran reported drinking on one occasion, 
and that is when he had the assault and public intoxication.  
The veteran denied any suicidal ideation, denied saying he 
was going to run away, and denied any intention of hurting 
others.  The veteran lived with his wife at that time.  His 
wife was a commitment outpatient and was in the hospital the 
prior week.  The veteran reported having a good relationship 
with his children, but they were in temporary custody because 
he took them out of their mother's custody.  The family was 
scared about their safety.  The veteran was assessed with 
bipolar disorder, not otherwise specified.   He had a GAF 
score of 50.   

An August 2007 discharge summary shows that the veteran's 
family attempted to commit him, claiming he was out of 
control and was not taking medication.  The physician found 
that the veteran was not out of control and was taking 
medication.  The veteran reported that his sister had 
threatened to commit him if he did not comply with what she 
wanted in his wife's court.  The veteran's physician 
recommended that the veteran continue outpatient treatment 
and the judge agreed.  On mental status examination the 
veteran's mood and affect were fine, eye contact was fair, 
and insight and judgment were fair.  On discharge, the 
veteran was diagnosed with bipolar disorder, not otherwise 
specified.  An axis II diagnosis was deferred.  The veteran 
was assessed with a GAF score of 50.

C.  Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2007).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2007).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2007).  

VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim, a practice known as a "staged rating."  See 
Fenderson v. West, 12 Vet. App 119 (1999).  
The CAVC has held that staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, No. 05-2424, 2007 WL 4098218 (U.S. Vet. App. 
Nov. 19, 2007).  The relevant temporal focus for adjudicating 
an increased rating claim is on the evidence concerning the 
state of the disability from the time period one year before 
the claim was filed until VA makes a final decision on the 
claim.  Id.  The Board has considered whether a staged rating 
is for consideration; however, the evidence of record does 
not establish distinct time periods where the veteran's 
service-connected disability results in symptoms that would 
warrant different ratings.

The veteran is currently assigned a 50 percent disability 
rating for cyclothymic disorder with dysthymia under the 
provisions of 38 C.F.R. § 4.130, Diagnostic Code 9431 (2007).  
A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent disability rating is assigned for occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech that 
is intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  Id.

A 100 percent disability rating is assigned total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, or for the veteran's own occupation or name.  
Id.

In determining the level of impairment under 38 C.F.R. § 
4.130, a rating specialist is not restricted to the symptoms 
provided under the diagnostic code, and should consider all 
symptoms which affect occupational and social impairment, 
including those identified in the DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (4th ed. 1994) (hereinafter DSM-IV).  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the 
evidence demonstrates that a claimant suffers symptoms or 
effects that cause an occupational or social impairment 
equivalent to those listed in that diagnostic code, the 
appropriate, equivalent rating is assigned.  Id.

Within the DSM-IV, Global Assessment Functioning (GAF) scores 
ranging from 1 to 100, reflect "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); See also Richard v. Brown, 9 Vet. App. 266, 
267 (1996).  GAF codes from 71 to 80 reflect transient 
symptoms, if present, and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family arguments); resulting in no more than slight 
impairment in social, occupational, or school functioning 
(e.g., temporarily falling behind school work).  DSM-IV at 
46-47.  GAF scores from 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.  Id.  Scores ranging from 51 to 
60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Id.  Scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, 
inability to keep a job).  Id.  Scores ranging from 31 to 40 
reflect some impairment in reality testing or communication 
(e.g., speech which is at times illogical, obscure, or 
irrelevant) or major impairment in several areas such as work 
or school, family relations, judgment, thinking, or mood 
(e.g., a depressed patient who avoids friends, neglects 
family, and is unable to do work).  Id.  

In applying the above criteria, the Board notes that when it 
is not possible to separate the effects of the service-
connected disability from a nonservice-connected disability, 
such signs and symptoms shall be attributed to the service-
connected disability.  See 38 C.F.R. § 3.102 (2007); 
Mittleider v. West, 11 Vet. App. 181 (1998) citing Mitchem v. 
Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded 
from differentiating between symptomatology attributed to a 
nonservice-connected disability and a service-connected 
disability in the absence of medical evidence which does so.)

The Board finds that the veteran's overall disability picture 
is most consistent with a 70 percent rating for cyclothymic 
disorder with dysthymia.  See 38 C.F.R. § 4.130, Diagnostic 
Code 9431 (2007).  The record shows that veteran's symptoms 
have resulted in occupational and social impairment with 
deficiencies in most areas, such as work, family relations, 
judgment, thinking, and mood.  

The medical evidence of record shows that the veteran has had 
various psychiatric diagnoses in addition to cyclothymic 
disorder with dysthymia.  Private treatment records from the 
veteran's private physician, Dr. C.M.B. indicates that the 
veteran's current symptoms reflect a diagnosis of bipolar I 
disorder, rather than cyclothymia. VA and private treatment 
records also reflect cluster B personality traits or a 
personality disorder.  A July 2005 VA examiner found that 50 
percent of the veteran's disability was related to 
cyclothymic disorder and dysthymia, and 50 percent was 
related to non-service connected psychiatric diagnoses.  
However, recent August 2007 private treatment records from 
Mercy Medical Center reflect a diagnosis of bipolar disorder, 
not otherwise specified.  An axis II diagnosis was deferred, 
indicating that the veteran's assigned GAF score and 
symptomatology at that time were attributed to his mood 
disorder.  The Board notes that personality disorders are not 
diseases within the meaning of applicable legislation 
providing for payment of VA disability compensation benefits.  
See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2007).  However, in 
this case, because it is difficult to separate out the 
specific effects of the veteran's service-connected 
psychiatric disability from his nonservice-connected 
psychiatric disabilities, the Board will attribute any such 
signs and symptoms to his service-connected cyclothymic 
disorder with dysthymia.  See 38 C.F.R. § 3.102 (2007); 
Mittleider v. West, 11 Vet. App. 181 (1998) citing Mitchem v. 
Brown, 9 Vet. App. 136, 140 (1996).

Medical evidence of record shows that the veteran's 
symptomatology includes mood liability, depression, 
anxiousness, irritability, anger, cyclothymia with severe 
impulsivity, impaired judgment and insight, intermittent 
suicidal ideation, and paranoia.  The veteran was also noted 
to be socially isolated.  He has had continuing interpersonal 
problems with increasing conflict with his wife and family 
members.  A July 2005 VA examiner stated that the veteran had 
inadequate coping strategies that impacted his ability to 
establish long-term relationships and deal with stress on a 
regular on-going basis.  The veteran continued to have 
inability to establish relationships outside his home 
environment.  A June 2006 VA examiner noted that the 
veteran's personality disorder and mood disorder clearly 
presented challenges for employment.  Limitations for work 
caused by his disorders included difficulties with 
interpersonal relationships and difficulties dealing with day 
to day problems encountered in the average work place.  

The veteran has exhibited symptomatology that is consistent 
with a 70 percent evaluations for cyclothymic disorder with 
dysthymia.  See 38 C.F.R. § 4.130, Diagnostic Code 9431 
(2007).  Medical evidence of record indicates that the 
veteran has near-continuous depression or anxiety affecting 
the ability to function independently, appropriately, and 
effectively.  His cyclothymia has been shown to result in 
impaired impulse control.  He has had continuous problems 
with anger control and irritability.  The veteran is also 
shown to have difficulty in adapting to stressful 
circumstances including work or a worklike setting and an 
inability to establish and maintain effective relationships.  
Id.  

The majority of the veteran's GAF scores, as shown on his VA 
examination reports and in VA and private treatment records, 
range from 45 to 55.  (See VA Examinations, April 2001 to 
June 2006; VA Treatment Records, May 2004 to July 2006; 
Gannon Center for Mental Health Records, 2000 to 2004; 
Hillcrest Family Services, 2006 to 2007; and Mercy Medical 
Center, November 2005 and August 2007).  The veteran's GAF 
scores reflects moderate to serious symptoms or moderate to 
serious impairment in social or occupational functioning.  

The veteran's symptomatology and his assigned GAF scores, 
indicating moderate to serious impairment, are shown to fit 
the criteria for the assignment of a 70 percent evaluation 
for cyclothymic disorder with dysthymia.  Although the 
veteran's personality disorder is shown to also contribute to 
his current level of disability, it is unclear how much of 
his current symptomatology is due to cyclothymic disorder 
with dysthymia versus a personality disorder.  Resolving the 
benefit of the doubt in favor of the veteran, the Board finds 
that the veteran is entitled to a 70 percent evaluation for 
cyclothymic disorder with dysthymia for the entire appeal 
period. See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 
4.3, 4.7 (2007).

The veteran has not been shown to exhibit symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
or for the veteran's own occupation or name, to warrant a 100 
percent schedular evaluation.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9431 (2007).  

C.  Conclusion

The Board concludes that the evidence supports a 70 percent 
rating for cyclothymic disorder with dysthymia.


ORDER


A 70 percent rating, but no more, is granted for cyclothymic 
disorder with dysthymia subject to the law and regulations 
governing the payment of monetary benefits. 



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


